     Case 3:20-cv-00375-BEN-JLB Document 24 Filed 06/29/20 PageID.76 Page 1 of 1


 1
2
3
4
5
6

7                                UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10   CHRIS LANGER,                                       Case No.: 3:20-cv-00375-BEN-JLB
11                                      Plaintiff,
                                                         ORDER GRANTING JOINT
12   v.                                                  MOTION TO DISMISS
13   KIANARMAN LLC, a California Limited
                                                         [Doc. No. 23)
     Liability Company; MP FLOORING
14
     SOLUTIONS, INC., a California
15   Corporation; and DOES 1-10,
16                                    Defendants.
17
           Having read and considered the Joint Motion to Dismiss the Entire Action, without
18
     Prejudice by Plaintiff Chris Langer ("Plaintiff') and Defendants Kianarman LLC, and MP
19
     Flooring Solutions, Inc. (collectively "Defendants"), and good cause appearing, IT IS
20
     HEREBY ORDERED:
21
           The Joint Motion to Dismiss the Entire Action without prejudice 1s hereby
22
     GRANTED. Each party is to bear its own costs, fe
23
           IT IS SO ORDERED.
24
25   Dated: June   J.t__, 2020
26
                                            United States District Judge
27
28
                                                     I
                                                                              3:20-cv-003 75-BEN-JLB
